Citation Nr: 0619815	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Basic eligibility to receive improved death pension benefits, 
based upon the claim received on December 2, 2002.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 adjudicative determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

This appeal initially included three other issues which were 
withdrawn by the appellant on May 4, 2006, at which time she 
also waived the Board hearing which she had previously 
requested.  At that time, the appellant specifically limited 
the present appeal to the death pension issue which is listed 
on the cover page of this decision, and additional evidence 
pertaining to the death pension eligibility issue was to be 
submitted within 30 days of May 4, 2006.  However, no such 
new evidence has been received.  


FINDINGS OF FACT

1.  As of the date of claim on December 2, 2002, the 
appellant's countable income for death pension purposes 
consisted of $1,014 per month ($12,168 annually) derived from 
Social Security benefits.  

2.  As of December 2, 2002, the applicable annualized income 
limit for improved death pension benefits was $6,497.  




CONCLUSION OF LAW

Basic eligibility to receive improved death pension benefits 
is not established.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.3(b), 3.271, 3.272, 3.273 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the essential facts in this case 
have been fully developed and are not in dispute.  The 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) has no effect upon an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

The improved pension program, including death pension 
benefits, is an income-based program.  There are certain 
established annual income limits which, if they are exceeded, 
disqualify a claimant for pension.  In addition, these 
maximum income limits are reduced on a dollar-for-dollar 
basis by the claimant's annual countable income.  38 U.S.C.A. 
§§ 1521, 1541; 38 C.F.R. § 3.273.  Countable income for 
pension purposes includes all payments of any kind or from 
any source unless specifically excluded under 38 U.S.C.A. 
§ 1503.  See also 38 C.F.R. §§ 3.271, 3.272.  The specific 
exclusions from countable income are listed at 38 C.F.R. 
§ 3.272.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant is the widow of a deceased World War II veteran 
who died in May 1986.  On December 2, 2002, she submitted a 
claim for improved death pension benefits on which she 
reported that she was in receipt of countable income in the 
form of Social Security benefits in the monthly amount of 
$1,014 ($12,168 annually).  The appellant did not report any 
deductible expenses on this application form or afterwards, 
nor has she ever disputed the accuracy of this income 
information.  

As of December 2, 2002, the applicable annualized income 
limit for improved death pension benefits was $6,497.  
Obviously, the appellant's countable income exceeded the 
legal income limit by a considerable amount.  Accordingly, 
the Board must conclude that the appellant did not satisfy 
the threshold income limit for receiving improved death 
pension benefits as of the date of claim on December 2, 2002.  
As previously mentioned, the appellant requested 30 days from 
May 4, 2006, in which to submit additional income evidence 
pertaining to a later time frame; however, this additional 
evidence has not been received.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  

The appellant is free to reapply for improved death pension 
benefits at any future time.  However, she must accurately 
report her current income and any deductible expenses at that 
time.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


